DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  the recitation of “tubes that further comprising have …” is not grammatically correct and is confusing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recitation that the “tubes that further comprising have different diameters” is not further limiting claim 1. Claim 1 already recites a “main tube of greater diameter and at least one side tube” which implies two tubes of different diameters. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "may be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  It is not evident if the porosity has to be different because it is presented using an optional phrase. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,7-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Gilbertson et al. (5064431) or, in the alternative, under 35 U.S.C. 103 as obvious over Tankere et al.  (FR 3041663). Gilbertson et al. show (Fig. 1) a three-dimensional knitted (col. 3, lines 42,43) textile insert 12 provided with at least two tubes extending parallel to one another, and separated from one another by a binding area. Fig. 4 shows that there is a main tube 36 of greater diameter (col. 4, lines 8-10) and at least one side tube 34. Please note the insert is capable of having a rod, a cord 18, or a rigidifying element, intended to ease the implementation of the insert implantation, is introduced into one or the side tubes, that is, other than the so-called main tube, see Fig. 4.
Please note the claim is interpreted as a product-by-process claim and the method of making by obtaining the insert in a single step by warp knitting technology, on a double-needle Raschel machine or on a crocheting machine, respectively wherein a straight yarn or an assembly of capstan-mounted yarns, which thus does not loop, a band, optical fibers, or any other material having length as a main dimension, that is done in a single step on forming of the insert on the knitting machine does not limit or govern whether the process by which the insert is made is patentable. See In re Klug, 333 F2d 905, 142 U.S. P.Q. 161 (CCPA 1964).  However, in the alternative Gilbertson et al. does not teach that the three-dimensional knitted textile insert is made by a double needle machine to knit the yarns in a single step by warp knitting technology. Tankere et al. teach that a double-needle loom is used to knit a multi-tubular structure. It would have been obvious to one of ordinary skill in the art to use a double-needle loom as taught by Tankere et al. to produce a multi-tubular textile insert and provide the insert of Gilbertson et al. with a textile easily produced. Regarding claim 2, the tubes and lumens are separated from each other via the material disposed between them and the stitching 40 used to isolate them. With respect to claim 7, it is known that yarns are either monofilament or multifilament, thus Gilbertson can be said to disclose at least one of the species since knitted fabrics inherently use yarns, see claim 4. Regarding claim 8, please note the recitation of “one of the tubes is open during the knitting” is a process limitation. Product-by-process limitations do not govern whether the process by which the insert is made is patentable. See In re Klug, 333 F2d 905, 142 U.S. P.Q. 161 (CCPA 1964). Since the tubes are stitched to form a separation after they are formed to provide lumens or channels, it can be construed at least one tube is open during the knitting and then closed later. With respect to claim 9, Gilbertson discloses the yarns for the insert are made of polymer, see col. 3, lines 42-45.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbertson et al. (5064431) in view of Chinn et al. (6416549). Gilbertson et al. is explained supra. However, Gilbertson et al. did not explicitly disclose the largest diameter tube has an implantable element. Chinn et al. teach (Fig. 2) a textile insert 24 has an implantable element 14 disposed therein. It would have been obvious to one of ordinary skill in the art to provide an implantable element in the textile insert as taught by Chinn et al. with the textile fabric tube of Gilbertson et al. such that it provides some rigidity to begin and over time degrades to release therapeutic material to treat the site, see abstract of Chinn.
Claim(s) 5,6 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbertson et al. (5064431) in view of Greenhalgh (2002/0052649). Gilbertson et al. is explained supra. However, Gilbertson et al. did not explicitly disclose the porosity is different from one tube than the other. Greenhalgh teaches (Figs. 1-3) a textile insert tube uses different porosities with one tube section 22 having larger pores to secure the tube and permit ingrowth, see paragraph 26. It would have been obvious to one of ordinary skill in the art to provide a different porosity for the outer tube of Gilbertson’s device which is the textile insert’s securing part using the teaching of Greenhalgh such that it provides some enhanced attachment capability via the different porosity, see Greenhalgh. Regarding claim 6, Greenhalgh teaches (paragraph 31) that the insert pores can have a dimension that falls with the range of 0.05 to 3 millimeters.
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbertson et al. (5064431) in view of Clark et al. (4191218). Gilbertson et al. is explained supra. However, Gilbertson et al. did not explicitly disclose the yarns are multifilament type. Clark et al. teach (Figs. 9,10) that a vascular textile insert uses multifilament yarns to form a woven textile fabric for a vascular prosthetic insert, col. 2, lines 34-42. It would have been obvious to one of ordinary skill in the art to use multifilament yarns as taught by Clark et al. with the textile insert of Gilbertson et al. such that it improves the strength of the insert, see Clark col. 6, lines 65-68.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbertson et al. (5064431) in view of Stricker et al. (DE 4222380). Gilbertson et al. is explained supra. However, Gilbertson et al. did not explicitly disclose the yarns are made of polymer of natural origin that can be resorptive. Stricker et al. teach (Figs. 2,4) that an implant can have a vascular textile insert or cover made of polymer of natural origin and can be resorptive, see translation.  It would have been obvious to one of ordinary skill in the art to use natural polymer yarns that can be resorptive as taught by Stricker et al. for the textile insert of Gilbertson et al. such that it improves the biocompatibility, see translation.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbertson et al. (5064431) in view of Seibold et al. (WO 2010/139340). Gilbertson et al. is explained supra. However, Gilbertson et al. did not explicitly disclose the yarns are including inserted yarns that are metallic or shape-memory type of Nitinol or polymer. Seibold et al. teach (page 8, 1st paragraph) that an implant can have a vascular textile insert made with polymer yarns and shape memory yarns incorporated in the fabric.  It would have been obvious to one of ordinary skill in the art to use polymer yarns and shape memory yarns as taught by Seibold et al. for the textile insert of Gilbertson et al. such that it improves the material properties, see Seibold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/           Primary Examiner, Art Unit 3799